Citation Nr: 0335491	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
service-connected fracture of the right wrist and hand, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that decision, the RO denied 
the veteran's claim for entitlement to an increased 
disability rating for residuals of a service-connected 
fracture of his right wrist and hand, which is currently 
evaluated as 0 percent disabling.   


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to an increased disability 
rating for residuals of a fracture of his right wrist and 
hand.  The Board notes that in its informal hearing 
presentation, the veteran's representative pointed out that 
the radiology report prepared in connection with the 
veteran's August 2001 VA examination report was not included 
in the veteran's claims file.  As a result, the 
representative argues that in reaching its conclusion, the RO 
failed to consider all of the relevant medical evidence.  The 
Board agrees and concludes that this evidence must be 
considered in order to fairly adjudicate the veteran's claim.  
Given a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be accomplished by 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order 
to assist the veteran in the development of his appeal and to 
ensure due process, this case must be REMANDED for the 
following development:

1.	The RO should make as many attempts 
as necessary to obtain the radiology 
report associated with the August 2001 VA 
examination report.  The RO will end its 
efforts to obtain this report only if the 
VA medical facility advises the RO that 
the requested report does not exist.

2.	Once the report requested in 
Paragraph 1 has been associated with the 
claims file, the claims file should be 
returned to the RO for its review.  If 
the RO is informed that the report 
described in Paragraph 1 does not exist, 
it should order a new X-ray or a magnetic 
resonance imaging (MRI) test, if 
necessary, of the veteran's right wrist 
and hand.  The radiology report prepared 
in connection with this testing should 
then be associated with the veteran's 
claims file, which should be returned to 
the RO.

3.	The RO should readjudicate the 
veteran's claim in light of the new 
evidence added to the claims folder.  In 
addition, the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an increased 
disability rating in excess of 0 percent 
for residuals of a right wrist and hand 
fracture, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  The RO should consider the 
applicability of other Diagnostic Codes 
which relate to disabilities of the 
wrist to the rating of the veteran's 
right wrist disability.  Entitlement 
should also be considered upon both 
schedular and extraschedular bases.  The 
RO should take care to ensure that, in 
any supplemental statement of the case 
issued pursuant to its adjudication of 
the veteran's claim for an increased 
rating, the reasons and bases for its 
determination (on both schedular and 
extraschedular grounds) are set forth in 
detail.  If all benefits are not 
granted, the case, upon completion of 
the usual adjudicative procedures, 
should be returned to the Board for 
further review.  An appropriate period 
of time should be allowed for a 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter or matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Park IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals
	 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




